DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 4/19/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIM
	Cancel the non-elect claims 11-15.

Claims 2, 4, 6 and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the claimed invention such as a punching process for manufacture of wireless charging coils, as per claim 4, includes punching a metal piece for forming a coil structure and a fixing element, wherein the coil structure comprises a central position, two of the plurality of coil segments are a first coil segment and a second coil segment, wherein  the fixing element further connects to all of the part of plurality of coil segments other than and disposed between the first coil segment and the second coil segment, and the fixing element extends straight from the innermost coil segment to the outermost coil segment, and wherein punching the metal piece further includes forming another fixing element by the punching process, wherein the fixing element and the another fixing element extends in two extended directions respectively, and an angle between the two extended directions is 90 degrees. Also, a process of making for wireless charging coils, as per claim 9, comprising steps of performing a first punching process to a metal piece to form a punched metal piece, with the punched metal piece comprising a coil structure and a fixing element, wherein the coil structure includes a plurality of coil segments, wherein two coil segments of the plurality of coil segments next to each other defining a first gap, and the first gap having an extended direction, wherein the fixing element connects to the two plurality of coil segments for keeping a width of the first gap defined by the two coil segments, and performing a second punching process to the punched metal piece pasted with the transferring film for removing parts of the fixing element corresponding to the extended direction of the first gap, wherein the fixing element further connects to all of the part of plurality of coil segments other than and disposed between the first coil segment and the second coil segment, and the fixing element extends straight from the innermost coil segment to the outermost coil segment, and wherein punching the metal piece further includes a process of forming another fixing element by the punching process, and each of the fixing element and the another fixing element extends in two extended directions respectively, and an angle between the two extended directions is 90 degrees. It is not obvious taken alone or in combination of other references fairly to suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729